NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANDRES CRUZ-GRANILLO, AKA                       No.    15-72232
Andres Granillo Cruz,
                                                Agency No. A205-065-439
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Andres Cruz-Granillo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo the denial of a motion to suppress, and

claims of constitutional violations. Martinez-Medina v. Holder, 673 F.3d 1029,

1033 (9th Cir. 2011). We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      The agency did not err in denying Cruz-Granillo’s motion to suppress the

Form I-213 and terminate proceedings, where Cruz-Granillo did not demonstrate

that the information in the Form I-213 was obtained through an egregious violation

of the Fourth Amendment. See Lopez-Rodriguez v. Mukasey, 536 F.3d 1012, 1018

(9th Cir. 2008) (a Fourth Amendment violation is egregious if evidence is obtained

by a deliberate violation of the Fourth Amendment, or by conduct a reasonable

officer should have known is in violation of the Constitution).

      The agency did not err or violate Cruz-Granillo’s due process rights by

admitting the Form I-213 into evidence, where the Form I-213 was probative, its

admission was fundamentally fair, and Cruz-Granillo did not show that it

contained information that was inaccurate or obtained by coercion. See Sanchez v.

Holder, 704 F.3d 1107, 1109 (9th Cir. 2012); Espinoza v. INS, 45 F.3d 308, 310

(9th Cir. 1995) (“[I]nformation on an authenticated immigration form is presumed

to be reliable in the absence of evidence to the contrary presented by the alien.”);


                                          2                                    15-72232
Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial

prejudice to prevail on a due process claim).

      We reject Cruz-Granillo’s contention that he was entitled to confront the

preparer of the Form I-213 in court. See Espinoza, 45 F.3d at 311 (the immigration

judge was not required to permit cross-examination of the Form I-213’s preparer

absent evidence of unreliability).

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Cruz-Granillo’s testimony and information

contained in his asylum application and the Form I-213. See Shrestha, 590 F.3d at

1048 (adverse credibility determination supported under the totality of

circumstances). Cruz-Granillo’s explanations do not compel a contrary result. See

Lata, 204 F.3d at 1245. In the absence of credible testimony, Cruz-Granillo’s

asylum and withholding of removal claims fail. See Jiang v. Holder, 754 F.3d 733,

740 (9th Cir. 2014).

      Cruz-Granillo’s CAT claim also fails because it is based on the same

testimony the agency found not credible, and he does not point to any other

evidence that compels the conclusion that it is more likely than not he would be

tortured if returned to Mexico. See id. at 740-41.

      In light of this disposition, we do not reach Cruz-Granillo’s remaining

contentions regarding his eligibility for relief. See Simeonov v. Ashcroft, 371 F.3d
3                                      15-72232
532, 538 (9th Cir. 2004) (courts and agencies are not required to decide issues

unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED.




                                          4                                  15-72232